        Case 3:16-md-02741-VC Document 13321 Filed 07/23/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                         MDL No. 2741
   LIABILITY LITIGATION
                                                   Case No. 16-md-02741-VC


   This document relates to:                       PRETRIAL ORDER NO. 238:
                                                   SETTING CASE MANAGEMENT
   ALL CASES                                       CONFERENCE




       A case management conference is scheduled for Wednesday, August 18, 2021 at 11:00

a.m. via Zoom. A joint case management statement is due by August 11, 2021. The statement

may address anything the parties wish to discuss, but at a minimum it must include: (1) a

proposed schedule for the next three waves of cases to be worked up for trial; and (2) an update

on compliance with Pretrial Order no. 50 (regarding plaintiff fact sheets), along with any

suggestions for how to address compliance problems.



       IT IS SO ORDERED.

Dated: July 23, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
